Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8,10,11, is/are rejected under 35 U.S.C. 102a as being anticipated by Tao et al (US 20100260030)
Regarding Claim 1,
Tao et al discloses (Fig. 1 to Fig. 4b) A liquid crystal element (40), comprising: a substrate (41b); a diffractive optical element layer (41a,43) having an uneven surface; wherein the uneven surface comprises a first sidewall (any vertical wall of 41a), a second sidewall substantially parallel (any other vertical wall parallel to the other vertical walls of 41a) with the first sidewall, and a flat surface (see pasted figure below shown using arrows) connecting the first sidewall to the second sidewall; and a liquid crystal material (42) between the substrate 
[AltContent: textbox (1st,2nd,3rd,4th,Sidewalls that are parallel to each other)][AltContent: textbox (All Flat Surfaces)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    380
    421
    media_image1.png
    Greyscale

Regarding Claim 2,
Tao et al discloses (Fig. 1 to Fig. 4b) an alignment layer (34,35) between the liquid crystal (32) material and the substrate (41b)
Regarding Claim 3,
Tao et al discloses (Fig. 1 to Fig. 4b) an alignment layer (34,35) between the liquid crystal material (32) and the diffractive optical element layer (43).
Regarding Claim 4,
Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal material (42) has a first effective refractive index at a first operating state of the liquid crystal element, and a difference between the first effective refractive index and a refractive index of the diffractive optical element layer is less than 0.1.[0006] One would have recognized a difference between the first effective refractive index and a refractive index of the diffractive optical element layer is less 
Regarding Claim 5,
Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal material (32 or 42) has a second effective refractive index at a second operating state of the liquid crystal element, and a difference between the second effective refractive index and the refractive index of the diffractive optical element layer is greater than 0.3. [0006] One would have recognized a difference between the second effective refractive index and the refractive index of the diffractive optical element layer is greater than 0.3 as a result-effective variable able to be optimized to diffract light multiple ways efficiently.
Regarding Claim 6,
Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal material has a second effective refractive index at a second operating state of the liquid crystal element, the second effective refractive index and the refractive index of the diffractive optical element layer has a first difference therebetween, the refractive index of the diffractive optical element layer and a refractive index of air has a second difference therebetween, and a difference between the first difference and the second difference is less than 0.1.[0006] One would have recognized a difference between the first effective refractive index and a refractive index of the diffractive optical element layer is less than 0.1 as a result-effective variable able to be optimized to diffract light multiple ways efficiently.
Regarding Claim 7,

Regarding Claim 8,
Tao et al discloses (Fig. 1 to Fig. 4b) further comprising: a polymer, wherein the liquid crystal material is dispersed in the polymer [0087].
Regarding Claim 10,
Tao et al discloses (Fig. 12a) an electrode layer (94a,94b) between the liquid crystal material (93) and the substrate (31a).
Regarding Claim 11,
Tao et al discloses (Fig. 1 to Fig. 4b ,Fig. 12a) a counter substrate (92), wherein the diffractive optical element layer (33) is between the substrate (31a) and the counter substrate (92); and an electrode layer (94a,94b) between the diffractive optical element layer (33) and the counter substrate (92).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 12,13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 20100260030) in view of Shimozono et al (US 20080055536)
Regarding Claim 12,
wherein the first uneven surface comprises a first sidewall (see pasted figure above), a second sidewall substantially parallel with the first sidewall, and a first flat surface connecting the first sidewall to the second sidewall, and the first liquid crystal material is disposed contiguously with the first sidewall, the second sidewall and the first flat surface of the first uneven surface of the first diffractive optical element layer.
Tao et al does not disclose a second liquid crystal element  comprising a second diffractive optical element layer having a second uneven surface and a second liquid crystal material wherein the second uneven surfaced comprises a third sidewall, a fourth sidewall substantially parallel with the third sidewall, and a second flat surface (see pasted figure above) connecting the third sidewall to the fourth sidewall, and the second liquid crystal material is disposed contiguously with the third sidewall, the fourth sidewall, and the second flat surface (see pasted figure above) of the second uneven surface of the second diffractive optical element layer, wherein the first liquid crystal element  is configured to receive the light from the light source and send the light to the second liquid crystal element the second liquid crystal element is configured to receive the light from the first liquid crystal element and send the light to the target region, and a pattern of the first uneven surface is different from a pattern of the second uneven surface.
wherein the second uneven surfaced comprises a third sidewall, a fourth sidewall substantially parallel with the third sidewall, and a second flat surface (see pasted figure above taught by Tao et al) connecting the third sidewall to the fourth sidewall, and the second liquid crystal material is disposed contiguously with the third sidewall, the fourth sidewall, and the second flat surface (see pasted figure above) (taught by Tao et al) of the second uneven surface of the second diffractive optical element layer, wherein the first liquid crystal element (10b)  is configured to receive the light from the light source (ambient light) and send the light to the second liquid crystal element (10a) the second liquid crystal element is configured to receive the light from the first liquid crystal element and send the light to the target region, and a pattern of the first uneven surface is different from a pattern of the second uneven surface.
It would have been obvious to one of ordinary skill in the art to modify Tao et al to include Shimozono et al’s stacked liquid crystal elements motivated by the desire to provide an imaging lens that can be switched between normal imaging and close up imaging without requiring any mechanically movable parts. (ABSTRACT).
Regarding Claim 13,
In addition to Tao et al and Shimozono et al, Shimozono et al discloses (Fig. 2) wherein the first liquid crystal element (10a) does not comprise a polymer in the first liquid crystal material (14a), and the second liquid crystal element (10b) does not comprise a polymer in the second liquid crystal material (14b).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 20100260030) in view of Ooi et al (US 20060239171)
Regarding Claim 9,
Tao et al discloses everything as disclosed above.
Tao et al does not disclose a polymer network for stabilizing the liquid crystal material to form polymer stabilized cholesteric texture (PSCT).
Ooi et al discloses a polymer network for stabilizing the liquid crystal material to form polymer stabilized cholesteric texture (PSCT).[0039]
It would have been obvious to one of ordinary skill in the art to modify Tao et al to include Ooi et al’s polymer network for stabilizing the liquid crystal material to form polymer stabilized cholesteric texture (PSCT) [0039] motivated by the desire to stabilize the molecular alignment of the liquid crystal.
Claim 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 20100260030) and of Shimozono et al (US 20080055536) in view of Ooi et al (US 20060239171)
Regarding Claim 14,
Tao et al, Shimozono et al discloses everything as disclosed above.
Ooi et al discloses [0039] wherein at least one of the first and second liquid crystal elements further comprises a polymer (examiner is picking (10a) to be the one with the polymer) in one of the first and second liquid crystal materials of said one of the first and second liquid crystal elements.

Regarding Claim 15,
In addition to Tao et al, Shimozono et al and Ooi et al, Shimozono et al discloses (Fig. 2) wherein another one of the first and second liquid crystal elements does not comprise the polymer (10b).
Regarding Claim 16,
In addition to Tao et al, Shimozono et al and Ooi et al, Ooi et al discloses wherein said one of the first and second liquid crystal materials is doped with a chiral dopant [0084].
Regarding Claim 17,
In addition to Tao et al, Shimozono et al and Ooi et al, Tao et al discloses (Fig. 1 to Fig. 4b) wherein the first uneven surface (43) of the first diffractive optical element layer (43) is opposite to the light source (21)
Regarding Claim 18,
In addition to Tao et al, Shimozono et al and Ooi et al,  Shimozono et al discloses (Fig. 2) the second uneven surface of the second diffractive optical element layer (17b) is opposite to the light source.
Regarding Claim 19,
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871